            Case 1:19-cv-00778-ALC Document 47 Filed 06/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                6/26/20

 RICHARD FIRSHEIN AND THE FIRSHEIN
 CENTER,

                                   Plaintiffs,
                                                                 19-cv-778 (ALC)
                       -against-
                                                                 ORDER OF DISCONTINUANCE
 UNITEDHEATHGROUP, INC AND BANK
 OF AMERICA CORP.,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.

Dated:      June 26, 2020
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
